Appeals from a judgment of the Supreme Court at Special Term (Prior, Jr., J.), entered October 30,1981 in Rensselaer County, which granted petitioner’s application, in a proceeding pursuant to section 16-102 of the Election Law, and directed the respondent board of elections to accept the filing of a certificate of nomination of the Conservative Party for town offices in the Town of Nassau, Rensselaer County, for the November 3,1981 general election. In our view, the appeal taken by the respondent board of elections must be dismissed since it has not been established that such action by the board was duly authorized as required by law (Election Law, § 3-212, subd 2). The motion to dismiss this appeal, made by respondent Monahan, is therefore granted. The motion by Gordon Evans to intervene in the appeal taken by the board is dismissed, as academic. Finally, *854the appeal taken by Gordon Evans in his own behalf is dismissed on the ground that he is not bound by the judgment in question nor is he sufficiently aggrieved or affected so as to permit his appeal as a nonparty (CPLR 5511; 7 Weinstein-Korn-Miller, NY Civ Prac, par 5511.04; see, also, Moodie v American Cas. Co. of Reading, Pa., 27 AD2d 958). Appeals dismissed, without costs. Motion to intervene dismissed, as academic, without costs. Mahoney, P.J., Sweeney and Weiss, JJ., concur.